                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

Clay County, Florida:

               Property commonly known as 2008 Pond Ridge Court #1302
               identified by the following Clay County Tax Collector as
               being owned by BAM Residential Holdings, LLC and being
               the following tax parcel number:

                                  320426-021262-056-74

               and as more particularly described in Exhibit 1 attached (the
               “2008 Pond Ridge Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

2008 Pond Ridge Court Property, have been the subject of past and future fraudulent

transfers in violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent

transfers includes, among other things, (i) avoidance of the transfers, (ii) injunctions

restraining and enjoining Counterclaim Defendants               from further      transferring,




1
 This Notice of Lis Pendens relates to the Amended Counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
encumbering, liquidating or distributing any asset (including the 2008 Pond Ridge Court

Property) or incurring any debt that would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 2008 Pond Ridge Court

Property, are subject to the claims for relief being sought against each of the Counterclaim

Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust


01038016.2



                                             3
                                      Exhibit 1
                          (the “2008 Pond Ridge Property”)



Unit 1302, THE ENCLAVE AT EAGLE HARBOR, according to the Declaration of
Condominium, as recorded in Official Records Book 2886, Page 1926, as amended by
Amendment recorded in Official Records Book 2893, page 693, Official Records Book
2905, page 164, Official Records Book 2935, page 1, and Official Records Book 2937,
Page 2160, Official Records Book 2939, page 223, Official Records Book 2947, page
932, and Official Records Book 2968, page 1308, together with an undivided share in
the common elements appurtenant thereto, of the Public Records of Clay County,
Florida.

Subject to the provisions of the Declaration of Condominium and all exhibits attached
thereto, Rules and Regulations promulgated by the Condominium Association under
the provisions of the Declaration of Condominium, covenants, conditions, restrictions,
reservations, limitations, easements and agreements of record, if any; taxes and
assessments for the year 2008 and subsequent years; and to all applicable zoning
ordinances and/or restrictions and prohibitions imposed by governmental authorities,
if any.
